DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 11/413,118, 11/431,093, 11/431,140, 11/430,511, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not have written description support for “an auscultation system” as well as the embodiment including “sound sensitive elements on a patient’s chest” and “a sound emitting endovascular device” as well as “one or more transcutaneous ultrasound systems.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 has been amended to disclose “each ultrasound system including an ultrasound imaging scan head”.  The written description of the present invention states “the transcutaneous ultrasound system is configured as an ultrasound imaging scan head connecting to an ultrasound imaging system”.  Each instance of “an ultrasound imaging scan head” is referred to in the singular for with a singular transcutaneous ultrasound system; however, the claim is written as including a plurality of ultrasound imaging scan heads, which is not disclosed in the written description ([0017], [0040], [0102] of the pgpub).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "each ultrasound system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran et al (2004/0068204) in view of Byrd et al (2006/0122514) and further in view of Oka (2002/0035337).
Regarding claim 1, Imran et al disclose an auscultation system comprising: 
a plurality of sound sensitive elements on skin (pods 101, 102, 103 and 104 are adhered to the skin of the patient – [0082], fig.1) configured to detect a sound emitted from a device positioned in a body (acoustic receiver(s) or sensor(s) are located external a patient’s body – [0017]; pods containing acoustic emitter/receivers – [0082]);
a processor (recorder 105) configured to receive a signal from the plurality of sound sensitive elements (the output of the acoustic transducer 107a is coupled to wires 100a that are coupled to the recorder 105, pods 102, 103 and 104 are similarly constructed – [0083]); and
a display in communication with the processor and configured to display a location of the device (the recorder 105 also includes a display 151 to show recorded data including capsule position – [0100]).
Imran et al fail to explicitly disclose an endovascular device positioned in the vasculature of a body.
However, Byrd et al disclose in the same medical field of endeavor, an endovascular device positioned in the vasculature of a body (catheter 200 positioned in a patient’s heart, use external location source/system including external ultrasound transducers/beacons – [0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auscultation system used to monitor the position of an internal device using external sounds sensitive elements of Imran et al with an internal device which is an endovascular device positioned in the vasculature of a body which is tracked using an external element of Byrd et al as it would provide applying the tracking system of Imran et al to another well-known and conventional device such as a catheter inserted into a heart to provide location and tracking information.
Imran et al disclose positioning the sound sensitive elements includes positioning the sensitive elements on skin overlying the torso (fig.1).  Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above, but fail to explicitly disclose positioning the sensitive elements on skin overlying an intercostal space adjacent to a sternum.
However, Oka teaches in the same medical field of endeavor, positioning the sensitive elements on skin overlying an intercostal space adjacent to a sternum (microphone including a piezoelectric element fixed to e.g., the left end of the fourth intercostal sternum on the chest of a living subject - [0028], fig.1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sound sensitive elements on skin overlying the torso of Imran et al and Byrd et al with skin overlying an intercostal space adjacent to a sternum of Oka as it would provide placement on the chest of the patient which would allow the signal to be emitted and received through the patient without being blocked by bone.
Regarding claim 2, Imran et al disclose wherein the processor is configured such that a plurality of auscultation devices can be synchronized to provide acoustic triangulation for accurate detection of an endovascular sound source (a capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors, triangulation of the comparative distances will result in a location of the capsule in space – [0018], the limitation “for accurate detection…” is directed to the intended use of the system and does not provide further patentable weight).
Regarding claim 3, Imran et al disclose a method comprising:
positioning a plurality of sound sensitive elements on skin(pods 101, 102, 103 and 104 are adhered to the skin of the patient – [0082], fig.1);
inserting a sound emitting device into the patient (acoustic transmitter or transmitters are located either at the capsule or location external to the patient’s body – [0017]);
emitting sounds from the device (capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors – [0018]);
detecting the sounds from the emitting step with the sound sensitive elements (capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors – [0018]); and
displaying a position of the device (the recorder 105 also includes a display 151 to show recorded data including capsule position – [0100]).
Imran et al fail to explicitly disclose inserting a sound emitting  endovascular device into vasculature of the patient and display a position of the endovascular device.
However, Byrd et al disclose in the same medical field of endeavor, inserting a sound emitting  endovascular device into vasculature of the patient (catheter 200 positioned in a patient’s heart, use external location source/system including external ultrasound transducers/beacons – [0042]) and display a position of the endovascular device (display device – [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auscultation system used to monitor the position of an internal device using external sounds sensitive elements of Imran et al with an internal device which is an endovascular device positioned in the vasculature of a patient which is tracked using an external element of Byrd et al as it would provide applying the tracking system of Imran et al to another well-known and conventional device such as a catheter inserted into a heart.
Imran et al disclose positioning the sound sensitive elements includes positioning the sensitive elements on skin overlying the torso (fig.1).  Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above, but fail to explicitly disclose positioning the sensitive elements on skin overlying an intercostal space adjacent to a sternum.
However, Oka teaches in the same medical field of endeavor, positioning the sensitive elements on skin overlying an intercostal space adjacent to a sternum (microphone including a piezoelectric element fixed to e.g., the left end of the fourth intercostal sternum on the chest of a living subject - [0028], fig.1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sound sensitive elements on skin overlying the torso of Imran et al and Byrd et al with skin overlying an intercostal space adjacent to a sternum of Oka as it would provide placement on the chest of the patient which would allow the signal to be emitted and received through the patient without being blocked by bone.
Regarding claim 4, Imran et al disclose wherein the emitting is performed continuously, intermittently or on demand ([0019]).
Regarding claim 5, Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above including the details of an endovascular device.  Imran et al further discloses wherein detecting the sound includes measuring a sound intensity to estimate a distance between the plurality sound emitting device and the plurality of sound sensitive elements (using the amount of time the signal takes to travel to the receiver(s) and the signal velocity, the relative capsule distance(s) to the location(s) external the patient’s body is determined – [0017]).
Regarding claim 6, Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above including the details of an endovascular device.  Imran et al disclose further comprising triangulating the sounds to locate the plurality of sound emitting endovascular device with respect to the sound sensitive elements (a capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors, triangulation of the comparative distances will result in a location of the capsule in space – [0018]).	
Claims 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran et al (2004/0068204) in view of Byrd et al (2006/0122514) and further in view of Hashimoto et al (5,307,816).
Regarding claims 7 and 12, Imran et al disclose a method comprising:
introducing a device having an ultrasound sensor into the body of a patient (acoustic transmitter or transmitters are located either at the capsule or location external to the patient’s body – [0017]);
sending and receiving ultrasound waves in the body using the ultrasound wave (capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors – [0018]);
placing a plurality of transcutaneous ultrasound systems on the body of the patient (pods 101, 102, 103 and 104 are adhered to the skin of the patient – [0082], fig.1);
detecting an interference between the endovascular device and the plurality of transcutaneous ultrasound systems with the transcutaneous systems (pods including acoustic emitter/receivers – [0082] and capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors – [0018]; simultaneous transmission from all pods – [0173]); and
notifying a user based on detecting the interference to indicate the presence of the device in a field of view of the transcutaneous ultrasound systems (the recorder 105 also includes a display 151 to show recorded data including capsule position – [0100]).
Imran et al fail to explicitly disclose introducing  an endovascular member containing an ultrasound sensor into vasculature of the patient. 
However, Byrd et al disclose in the same medical field of endeavor, an endovascular member containing an ultrasound sensor into vasculature of the patient (catheter 200 positioned in a patient’s heart, use external location source/system including external ultrasound transducers/beacons – [0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auscultation system used to monitor the position of an internal device using external sounds sensitive elements of Imran et al with an internal device which is an endovascular device positioned in the vasculature of a patient which is tracked using an external element of Byrd et al as it would provide applying the tracking system of Imran et al to another well-known and conventional device such as a catheter inserted into a heart.
Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the transcutaneous ultrasound system is configured as an ultrasound imaging scan head connecting to an ultrasound imaging system.
However, Hashimoto et al teach in the same medical field of endeavor, wherein the transcutaneous ultrasound system is configured as an ultrasound imaging scan head connecting to an ultrasound imaging system (ultrasonic probe 21 to visualize image data obtained – col.5, ll.18-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transcutaneous ultrasound system of Imran et al as modified by Byrd et al with a scan head connecting to an ultrasound imaging system of Hashimoto et al as it would provide additional positioning information with visualization during catheter insertion as set forth in Hashimoto et al (col.5, ll.18-26).
Regarding claims 8 and 9, Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above including the details of an endovascular device.  Imran et al further disclose wherein the device is configured to emit ultrasound signals (as disclosed in claim 8) and the device is configured to receive ultrasound signals (as disclosed in claim 9) (acoustic transmitters or acoustic receivers are located on the capsule – [0017]).
Regarding claim 10, Imran et al disclose wherein the plurality of transcutaneous ultrasound systems are configured to emit ultrasound signals (acoustic transmitter located external to the patient’s body – [0017]).
Regarding claim 11, Imran et al disclose wherein the plurality of transcutaneous ultrasound systems are configured to receive ultrasound signals (acoustic receiver or sensors are located at a location external to a patient’s body – [0017]).
Regarding claim 13, Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above including the details of an endovascular device.  Imran et al further disclose triangulating and/or locating the ultrasound sensor based on the interference (a capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors, triangulation of the comparative distances will result in a location of the capsule in space – [0018]).
Regarding claim 14, Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above including the details of an endovascular device.  Imran et al further disclose wherein the device is connected to the plurality of transcutaneous systems to allow synchronization of transmitting and receiving ultrasound waves in the same region of the body (electronic circuitry 140 and controller 142 – [0098]).
Claims 16 and 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran et al (2004/0068204) in view of Byrd et al (2006/0122514) as applied to claim 3 above, and further in view of Keenan (WO 2004/082749).
Regarding claims 16 and 17, Imran et al as modified by Byrd et al disclose the invention as claimed and discussed above but fail to explicitly disclose wherein the sound is emitted from the endovascular device by moving a stylet within a lumen of the endovascular device and/or injecting a gas or fluid.
However, Keenan teaches in the same medical field of endeavor, wherein the sounds are emitted from the endovascular device by moving a stylet within a lumen of the endovascular device (enhance ultrasound visibility by vibrating a solid stylet carried coaxially within a hollow biopsy needle, reciprocating a stylet longitudinally – ll.23-26) and/or injecting a gas or fluid (injecting fluid with sufficient speed and duration to be detectable by ultrasound – p.4, ll.8-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sounds emitted from the endovascular device of Imran et al as modified by Byrd et al with wherein the sounds are emitted from the endovascular device by moving a stylet within a lumen of the endovascular device and/or injecting a gas or fluid of Keenan as it would provide alternate sources of acoustic signals known to enhance ultrasound visibility.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran et al (2004/0068204) in view of Byrd et al (2006/0122514) and further in view of Keenan (WO 2004/082749) as applied to claim 16 above, and still further in view of Dubinsky (6,669,643).
Regarding claim 18, Imran et al as modified by Byrd et al and Keenan disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the sound is emitted from the endovascular device by injecting a gas or fluid past a membrane or one or more valve flaps in the endovascular device.
However, Dubinsky teaches in the same medical field of endeavor, wherein the sounds are emitted from the device by injecting a gas or fluid past a membrane or one or more valve flaps in the device (catheter is fluid tight except optionally at the tip with any conventional valve or flow control, fluid may flow through the tip and into the cavity to facilitate the transmission and reception of sonographic waves – col.8, ll.43-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the endovascular device and vibration resulting in visibility using ultrasound as set forth in Imran et al as modified by Byrd et al and Keenan with the sounds are emitted from the device by injecting a fluid past a membrane or one or more valve flaps in the device of Dubinsky as it would provide facilitation of ultrasonic visibility for purposes of device visualization.
Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 3, Applicant states the prior art fail to disclose “the plurality of sound sensitive elements on skin overlying one or more of a jugular vein, an intercostal space adjacent to a sternum, and a subclavicular space”.
Specifically, Imran is directed to treating the intestinal tract using a capsule passing through the gastrointestinal tract while Byrd is directed to a method and apparatus for localizing an ultrasound catheter.  Applicant states Oka discloses a microphone in proximity to the heart to detect sounds and neither Imran nor Byrd are detected to detecting heart sounds.  Therefore, there would be no reason to modify the systems of Imran nor Byrd based on the position of the particular heart-sound microphone.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Imran et al directed to an ultrasound system including acquiring data using externally placed sound sensitive elements placed on the torso of the body.  Similarly, Byrd et al utilizes an externally placed element to acquire data including a part of the anatomy (e.g., the sternum).  Finally, Oka discloses adhering to acquire data at a prescribed location including the intercostal sternum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the torso placement and sternum placement of Imran et al as modified by Byrd et al with the location being the intercostal sternum of as it would provide an area situated between the ribs which would provide for data acquisition without being blocked by bone.  One of ordinary skill in the art would recognize the intercostal region as being an area of the torso and sternum which effectively transmits and receives acoustic waves from within the body without being blocked by a region of bone.
Regarding claim 7, Applicant states neither Imran nor Byrd disclose the amended features of claim 7.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Imran discloses introducing a device having an ultrasound sensor into the body of a patient (acoustic transmitter or transmitters are located either at the capsule or location external to the patient’s body – [0017] and sending and receiving ultrasound waves in the body using the ultrasound wave (capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors – [0018]).  Imran also discloses detecting an interference between the endovascular device and the plurality of transcutaneous ultrasound systems with the transcutaneous systems (pods including acoustic emitter/receivers – [0082] and capsule transmits an acoustic signal through the body to a plurality of externally located acoustic sensors – [0018]; simultaneous transmission from all pods – [0173]) and indicate the presence of the device in a field of view of the transcutaneous ultrasound systems (the recorder 105 also includes a display 151 to show recorded data including capsule position – [0100]).
The rejection has been updated to rely on Hashimoto et al to disclose the ultrasound imaging scan head (ultrasonic probe 21 to visualize image data obtained – col.5, ll.18-21).  Please see the body of the rejection for further details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793